DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/16/2021.
Applicant’s amendments filed 09/16/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4, 6, 8-10, 12, and 13.
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites “contracts” (line 14) which should be replaced with “contacts”.
Claim 5 recites “in the first and second poly layers” (line 2) which should be replaced with “in the first poly layer and the second poly layer”.
Claim 6 recites “in the first and second poly layers” (line 4) which should be replaced with “in the first poly layer and the second poly layer”.
Claim 9 recites “a stack of first and second poly layers” (lines 1-2) which should be replaced with “a stack of the first poly layer and the second poly layer”.
Claim 12 recites “a source contact of the first poly layer and the second poly layer are…” which should be replaced with “a source contact of the first poly layer and the second poly layer is…”
Appropriate correction is required.
Allowable Subject Matter
Claims 1 is objected to indicated above, but would be allowable if rewritten to overcome the current objections.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a stacked Electrostatic Discharge (ESD) structure comprising a trench formed in the epitaxial layer, a plurality of P-type regions and N-type regions inside a first poly layer formed in the trench to make back to back diodes, and a plurality of P-type regions and N-type regions inside a second poly layer stacked on the first poly 
The dependent claims 2-13 would be allowable by virtue of the dependence upon the claim 1.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 09/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over US 2018/0301553 to Weyers et al. in view of Robb et al. (US Patent No. 6,515,345) and Hsieh (US Patent No. 8,564,047) of 09/16/2021 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891